DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 11 is rejected under 35 U.S.C. 101 as not falling within one of the four statutory categories of invention. Based on the description in the specification on page 18 last paragraph and page 19 first paragraph, “a computer storage medium" in the said claim is encompassing non-statutory medium. The broadest reasonable interpretation of the claims covers signal per se, thus the claim is rejected under 35 USC 101 as covering non-statutory subject matter. See In re Nuijten, 500 F.3d 1346, 1356-57 (Fed. Cir. 2007) (transitory embodiments are not directed to statutory subject matter) and Interim Examination Instructions for Evaluating Subject Matter Eligibility Under 35 USC § 101, Aug. 24, 2009; p. 2.
A claim drawn to such a computer storage medium that covers both transitory and non-transitory embodiments may be amended to narrow the claim to cover only statutory embodiments to avoid a rejection under 35 USC § 101 by adding the limitation "non-transitory" to the claim. Cf Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 

Allowable Subject Matter
Claims 1-10 and 13-21 are allowed.

Examiner’s Note
Following prior arts are made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Lee et. al., US 2016/0218779 A1: discloses a beam-space multiple input multiple output (MIMO) antenna system based beam modulation and demodulation method and apparatus that generates a preparatory beam list that includes a plurality of beams. Using beams selected from the preparatory beam list a beam combination table of beam is generated which is used to generate beam modulation rule to map the beam combinations and bit data patterns (see Lee, abstract and paragraph [0010]).
2. Seo et. al., US 2016/0112147 A1: discloses a beam space sampling method of a receiver that includes an antenna. The beam space sampling method includes: varying a reactance value of the parasitic element to receive RF signals corresponding to beam patterns; measuring the quality of the received signal corresponding respectively to the beam patterns; and selecting beam patterns providing the signal quality equal to or higher than a threshold value (see Seo, abstract).
 is transmitted to a receiver modem through a receiver RF unit. A controller determines whether to generate a signal for a control slot or a data slot, determines a transmission signal and beam using information estimated by the receiver modem, and transmits beam information to a beam mapper. The beam mapper controls the transmitter RF unit and the receiver RF unit to generate beams suitable for a transmission signal and a reception signal using the beam information received through the controller (see Yoo, abstract, Fig. 8 and paragraph [0091] and paragraph [0097]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OBAIDUL HUQ whose telephone number is (571)270-7199.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kwang Bin Yao can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/OBAIDUL HUQ/Primary Examiner, Art Unit 2473                                                                                                                                                                                                        Dated: 04/03/2021